





FLYBACK ENERGY, INC.

AMENDED AND RESTATED

INVESTORS’ RIGHTS AGREEMENT

November __, 2010





--------------------------------------------------------------------------------







TABLE OF CONTENTS

        PAGE



Section 1 Definitions

1

1.1

Certain Definitions

1



Section 2 Registration Rights

3

2.1

Requested Registration

3

2.2

Company Registration

5

2.3

Registration on Form S-3

6

2.4

Expenses of Registration

7

2.5

Registration Procedures

7

2.6

Indemnification

8

2.7

Information by Holder

10

2.8

Restrictions on Transfer

10

2.9

Rule 144 Reporting

12

2.10

Market Stand-Off Agreement

12

2.11

Delay of Registration

13

2.12

Transfer or Assignment of Registration Rights

13

2.13

Limitations on Subsequent Registration Rights

13

2.14

Termination of Registration Rights

13



Section 3 Information and Other Covenants of the Company

13

3.1

Basic Financial Information and Inspection Rights

13

3.2

Observer Rights.

14

3.3

Confidentiality

14

3.4

Termination of Covenants

14



Section 4 Right of First Refusal

14

4.1

Right of First Refusal.

14

4.2

Termination.

15



Section 5 Miscellaneous

15

5.1

Amendment

15

5.2

Notices

16

5.3

Governing Law

16

5.4

Successors and Assigns

16

5.5

Entire Agreement

16

5.6

Delays or Omissions

17

5.7

Severability

17

5.8

Titles and Subtitles

17

5.9

Counterparts

17

5.10

Telecopy Execution and Delivery

17

5.11

Jurisdiction; Venue

17

5.12

Further Assurances

17

5.13

Termination Upon Change of Control

17

5.14

Conflict

18

5.15

Attorneys’ Fees

18

5.16

Aggregation of Stock

18





-i-




--------------------------------------------------------------------------------







FLYBACK ENERGY, INC.

AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT

This Investors’ Rights Agreement (this “Agreement”) is made as of November __,
2010 by and among Flyback Energy, Inc., a Washington corporation (the
“Company”), and holders of the Company’s Series A Preferred Stock and Series B
Preferred Stock listed on Schedule A hereto (each, an “Investor” and
collectively, the “Investors”).  Unless otherwise defined herein, capitalized
terms used in this Agreement have the meanings ascribed to them in Section 1.

RECITALS

WHEREAS, pursuant to the Series A Preferred Stock Purchase Agreements, each
dated as indicated on Schedule A, certain of the Investors previously acquired
shares of the Company's Series A Preferred Stock;

WHEREAS, the Company and Investors are parties to an Investor Rights Agreement,
dated as of December 31, 2008 (the "Prior Agreement");

 WHEREAS, the Company and Genesis Financial, Inc. (“Genesis”) are parties to the
Series B Preferred Stock Purchase Agreement as of even date herewith (the
"Purchase Agreement"); and

WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce Genesis to invest funds in the Company pursuant to the Purchase
Agreement, the Company and the Investors party hereto (representing at least a
majority of the outstanding Registrable Securities (as defined in the Prior
Agreement) hereby agree (i) to amend and restate the Prior Agreement in its
entirety on the terms and conditions contained herein and (ii) that this
Agreement shall govern the rights of the Investors to cause the Company to
register shares of Common Stock issuable to the Investors, to receive certain
information from the Company, to participate in future equity or debt offerings
by the Company and certain other matters as set forth in this Agreement.

NOW, THEREFORE: In consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

Section 1
Definitions



1.1

Certain Definitions

As used in this Agreement, the following terms shall have the meanings set forth
below:



(a)

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.



(b)

“Common Stock” means the Common Stock of the Company.



(c)

“Conversion Stock” shall mean shares of Common Stock issued upon conversion of
the Preferred Stock.





FEI Amended and Restated Investor Rights Agreement v11-12-10

Page 1




--------------------------------------------------------------------------------









(d)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.  



(e)

“Holder” shall mean any Investor who holds Registrable Securities and any holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been duly and validly transferred in accordance with Section 2.12
of this Agreement.



(f)

“Indemnified Party” shall have the meaning set forth in Section 2.6(c) hereto.



(g)

“Indemnifying Party” shall have the meaning set forth in Section 2.6(c) hereto.



(h)

“Initial Closing” shall mean the date of the initial sale of shares of the
Company’s Series B Preferred Stock pursuant to the Purchase Agreement.



(i)

“Initial Public Offering” shall mean the closing of the Company’s first firm
commitment underwritten public offering of the Company’s Common Stock registered
under the Securities Act.



(j)

“Initiating Holders” shall mean any Holder or Holders who in the aggregate hold
not less than fifty percent (50%) of the outstanding Registrable Securities.



(k)

“Investors” shall mean the persons and entities listed on Schedule A hereto.



(l)

“Purchase Agreement” shall have the meaning set forth in the Recitals hereto.



(m)

“Registrable Securities” shall mean (i) shares of Common Stock issued or
issuable pursuant to the conversion of the Shares and (ii) any Common Stock
issued as a dividend or other distribution with respect to or in exchange for or
in replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Common Stock described in
clause (i) or (ii) above which have previously been registered or which have
been sold to the public either pursuant to a registration statement or Rule 144,
or which have been sold in a private transaction in which the transferor’s
rights under this Agreement are not validly assigned in accordance with this
Agreement.



(n)

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.



(o)

“Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
and expenses of any regular or special audits incident to or required by any
such registration, but shall not include Selling Expenses, fees and
disbursements of counsel for the Holders and the compensation of regular
employees of the Company, which shall be paid in any event by the Company.



(p)

“Restricted Securities” shall mean any Registrable Securities required to bear
the first legend set forth in Section 2.8(c) hereof.





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 2




--------------------------------------------------------------------------------









(q)

“Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.



(r)

“Rule 145” shall mean Rule 145 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission



(s)

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.



(t)

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
fees and disbursements of counsel for any Holder.



(u)

“Series A Preferred Stock” shall mean shares of the Company’s Series A Preferred
Stock



(v)

“Series B Preferred Stock” shall mean shares of the Company’s Series B Preferred
Stock



(w)

 “Shares” shall mean, collectively, the Company’s Series A Preferred Stock and
Series B Preferred Stock.



(x)

 “Withdrawn Registration” shall mean a forfeited demand registration under
Section 2.1 in accordance with the terms and conditions of Section 2.4.




Section 2
Registration Rights






2.1

Requested Registration






(a)

Request for Registration.  Subject to the conditions set forth in this
Section 2.1, if the Company shall receive from Initiating Holders a written
request signed by such Initiating Holders that the Company effect any
registration with respect to all or a part of the Registrable Securities (such
request shall state the number of shares of Registrable Securities to be
disposed of and the intended methods of disposition of such shares by such
Initiating Holders), the Company will:



(i)

promptly give written notice of the proposed registration to all other Holders;
and





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 3




--------------------------------------------------------------------------------









(ii)

as soon as practicable, file and use its commercially reasonable efforts to
effect such registration (including, without limitation, filing post-effective
amendments, appropriate qualifications under applicable blue sky or other state
securities laws, and appropriate compliance with the Securities Act) and to
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within twenty (20) days after such written notice from the Company is mailed or
delivered.



(b)

Limitations on Requested Registration.  The Company shall not be obligated to
effect, or to take any action to effect, any such registration pursuant to this
Section 2.1:



(i)

Prior to one hundred eighty (180) days following the effective date of the first
registration statement filed by the Company covering an underwritten offering of
any of its securities to the general public (or the subsequent date on which all
market stand-off agreements applicable to the offering have terminated);



(ii)

If the Initiating Holders, together with the holders of any other securities of
the Company entitled to inclusion in such registration statement, propose to
sell Registrable Securities and such other securities (if any) at an aggregate
offering price, net of underwriters’ discounts and expenses, of less than $1.20
per share of Common Stock (as adjusted for any stock dividends, combinations or
splits with respect to such shares) and the aggregate proceeds of which (after
deduction for underwriter’s discounts and expenses related to the issuance) are
less than $20,000,000;



(iii)

In any particular jurisdiction in which the Company would be required to execute
a general consent to service of process in effecting such registration,
qualification, or compliance, unless the Company is already subject to service
in such jurisdiction and except as may be required by the Securities Act;



(iv)

After the Company has initiated two such registrations pursuant to this
Section 2.1 (counting for these purposes only (x) registrations which have been
declared or ordered effective and pursuant to which securities have been sold,
and (y) Withdrawn Registrations);



(v)

During the period starting with the date sixty (60) days prior to the Company’s
good faith estimate of the date of filing of, and ending on a date one hundred
eighty (180) days after the effective date of, a Company-initiated registration
(or ending on the subsequent date on which all market stand-off agreements
applicable to the offering have terminated); provided that the Company is
actively employing in good faith commercially reasonable efforts to cause such
registration statement to become effective; or



(vi)

If the Initiating Holders propose to dispose of shares of Registrable Securities
which may be immediately registered on Form S-3 pursuant to a request made under
Section 2.3 hereof.



(c)

Deferral.  If (i) in the good faith judgment of the Board of Directors of the
Company, the filing of a registration statement covering the Registrable
Securities would be detrimental to the Company and the Board of Directors of the
Company concludes, as a result, that it is in the best interests of the Company
to defer the filing of such registration statement at such time, and (ii) the
Company shall furnish to such Holders a certificate signed by the President of
the Company stating that in the good faith judgment of the Board of Directors of
the Company, it would be detrimental to the Company for such registration
statement to be filed





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 4




--------------------------------------------------------------------------------







in the near future and that it is, therefore, in the best interests of the
Company to defer the filing of such registration statement, then (in addition to
the limitations set forth in Section 2.1(b) above) the Company shall have the
right to defer such filing for a period of not more than one hundred eighty
(180) days after receipt of the request of the Initiating Holders, and, provided
further, that the Company shall not defer its obligation in this manner more
than twice in any twelve-month period.



(d)

Underwriting.  If the Initiating Holders intend to distribute the Registrable
Securities covered by their request by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 2.1
and the Company shall include such information in the written notice given
pursuant to Section 2.1(a)(i).  In such event, the right of any Holder to
include all or any portion of its Registrable Securities in such registration
pursuant to this Section 2.1 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities to the extent provided herein.  If the Company shall
request inclusion in any registration pursuant to Section 2.1 of securities
being sold for its own account, or if other persons shall request inclusion in
any registration pursuant to Section 2.1, the Initiating Holders shall, on
behalf of all Holders, offer to include such securities in the underwriting and
such offer shall be conditioned upon the participation of the Company or such
other persons in such underwriting and the inclusion of the Company’s and such
person’s other securities of the Company and their acceptance of the further
applicable provisions of this Section 2 (including Section 2.10).  The Company
shall (together with all Holders proposing to distribute their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for
such underwriting by a majority in interest of the Initiating Holders, which
underwriters are reasonably acceptable to the Company.

Notwithstanding any other provision of this Section 2.1, if the underwriters
advise the Initiating Holders in writing that marketing factors require a
limitation on the number of shares to be underwritten, the number of Registrable
Securities that may be so included shall be allocated as follows: (i) first,
among all Holders requesting to include Registrable Securities in such
registration statement based on the pro rata percentage of Registrable
Securities held by such Holders, assuming conversion; and (ii) second to the
Company, which the Company may allocate, at its discretion, for its own account,
or for the account of other holders or employees of the Company.  

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall be
excluded therefrom by written notice from the Company, the underwriter or the
Initiating Holders.  The securities so excluded shall also be withdrawn from
registration.  Any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall also be withdrawn from such registration.
 If shares are so withdrawn from the registration and if the number of shares to
be included in such registration was previously reduced as a result of marketing
factors pursuant to this Section 2.1(e), then the Company shall then offer to
all Holders who have retained rights to include securities in the registration
the right to include additional Registrable Securities in the registration in an
aggregate amount equal to the number of shares so withdrawn, with such shares to
be allocated among such Holders requesting additional inclusion, as set forth
above.



2.2

Company Registration



(a)

Company Registration. If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration pursuant to Section 2.1 or 2.3, a
registration relating solely to employee benefit plans, a registration relating
to the offer





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 5




--------------------------------------------------------------------------------







and sale of debt securities, a registration relating to a corporate
reorganization or other Rule 145 transaction, or a registration on any
registration form that does not permit secondary sales, the Company will:



(i)

promptly give written notice of the proposed registration to all Holders; and



(ii)

use its commercially reasonable efforts to include in such registration (and any
related qualification under blue sky laws or other compliance), except as set
forth in Section 2.2(b) below, and in any underwriting involved therein, all of
such Registrable Securities as are specified in a written request or requests
made by any Holder or Holders received by the Company within ten (10) days after
such written notice from the Company is mailed or delivered.  Such written
request may specify all or a part of a Holder’s Registrable Securities.



(b)

Underwriting.  If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
Section 2.2(a)(i).  In such event, the right of any Holder to registration
pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders of securities of the Company
with registration rights to participate therein distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected by the
Company.

Notwithstanding any other provision of this Section 2.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) exclude all Registrable Securities from, or limit
the number of Registrable Securities to be included in, the registration and
underwriting.  The Company shall so advise all holders of securities requesting
registration, and the number of shares of securities that are entitled to be
included in the registration and underwriting shall be allocated, as follows:
(i) first, to the Company for securities being sold for its own account and (ii)
second, to the Holders requesting to include Registrable Securities in such
registration statement based on the pro rata percentage of Registrable
Securities held by such Holders, assuming conversion.

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter.  The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration. Any Registrable Securities or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.



(c)

Right to Terminate Registration.  The Company shall have the right to terminate
or withdraw any registration initiated by it under this Section 2.2 prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.



2.3

Registration on Form S-3



(a)

Request for Form S-3 Registration.  After its initial public offering, the
Company shall use its commercially reasonable efforts to qualify for
registration on Form S-3 or any comparable or successor form or forms.  After
the Company has qualified for the use of Form S-3, in addition to the rights
contained in the foregoing provisions of this Section 2 and subject to the
conditions set forth in this Section 2.3, if the





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 6




--------------------------------------------------------------------------------







Company shall receive from a Holder or Holders of Registrable Securities a
written request that the Company effect any registration on Form S-3 or any
similar short form registration statement with respect to all or part of the
Registrable Securities (such request shall state the number of shares of
Registrable Securities to be disposed of and the intended methods of disposition
of such shares by such Holder or Holders), the Company will take all such action
with respect to such Registrable Securities as required by Section 2.1(a)(i) and
(ii).



(b)

Limitations on Form S-3 Registration.  The Company shall not be obligated to
effect, or take any action to effect, any such registration pursuant to this
Section 2.3:  



(i)

In the circumstances described in either Sections 2.1(b)(i), 2.1(b)(iii) or
2.1(b)(v);



(ii)

If the Holders, together with the holders of any other securities of the Company
entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) on Form S-3 at an aggregate price
to the public of less than $l,000,000; or



(iii)

If, in a given twelve-month period, the Company has effected two such
registrations in such period.



(c)

Deferral.  The provisions of Section 2.1(c) shall apply to any registration
pursuant to this Section 2.3.  



(d)

Underwriting.  If the Holders of Registrable Securities requesting registration
under this Section 2.3 intend to distribute the Registrable Securities covered
by their request by means of an underwriting, the provisions of Sections 2.1(e)
shall apply to such registration.  Notwithstanding anything contained herein to
the contrary, registrations effected pursuant to this Section 2.3 shall not be
counted as requests for registration or registrations effected pursuant to
Section 2.1.



2.4

Expenses of Registration

All Registration Expenses incurred in connection with  registrations pursuant to
Sections 2.1, 2.2 and 2.3 hereof shall be borne by the Company; provided,
however, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Sections 2.1 and 2.3 if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered or because a
sufficient number of Holders shall have withdrawn so that the minimum offering
conditions set forth in Sections 2.1 and 2.3 are no longer satisfied (in which
case all participating Holders shall bear such expenses pro rata among each
other based on the number of Registrable Securities requested to be so
registered), unless the Holders of a majority of the Registrable Securities
agree to forfeit their right to a demand registration pursuant to Section 2.1.
 All Selling Expenses relating to securities registered on behalf of the Holders
shall be borne by the holders of securities included in such registration pro
rata among each other on the basis of the number of Registrable Securities so
registered.



2.5

Registration Procedures

In the case of each registration effected by the Company pursuant to Section 2,
the Company will keep each Holder advised in writing as to the initiation of
each registration and as to the completion thereof.  At its expense, the Company
will use its commercially reasonable efforts to:





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 7




--------------------------------------------------------------------------------









(a)

Keep such registration effective for a period of ending on the earlier of the
date which is sixty (60) days from the effective date of the registration
statement or such time as the Holder or Holders have completed the distribution
described in the registration statement relating thereto;



(b)

Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above;



(c)

Furnish such number of prospectuses, including any preliminary prospectuses,
 and other documents incident thereto, including any amendment of or supplement
to the prospectus, as a Holder from time to time may reasonably request;



(d)

Use its reasonable best efforts to register and qualify the securities covered
by such registration statement under such other securities or Blue Sky laws of
such jurisdiction as shall be reasonably requested by the Holders; provided,
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions;



(e)

Notify each seller of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in light of the circumstances then existing, and
following such notification promptly prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in light of the circumstances then existing;



(f)

Use its commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
reasonably satisfactory to a majority in interest of the Holders requesting
registration of Registrable Securities and (ii) a “comfort” letter dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters;



(g)

Provide a transfer agent and registrar for all Registrable Securities registered
pursuant to such registration statement and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;



(h)

Cause all such Registrable Securities registered pursuant hereunder to be listed
on each securities exchange on which similar securities issued by the Company
are then listed; and





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 8




--------------------------------------------------------------------------------









(i)

In connection with any underwritten offering pursuant to a registration
statement filed pursuant to Section 2.1 hereof, enter into an underwriting
agreement in form reasonably necessary to effect the offer and sale of Common
Stock, provided such underwriting agreement contains reasonable and customary
provisions, and provided further, that each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.



2.6

Indemnification



(a)

To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, each of its officers, directors and partners, legal counsel and
accountants and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Section 2, and
each underwriter, if any, and each person who controls within the meaning of
Section 15 of the Securities Act any underwriter, against all expenses, claims,
losses, damages and liabilities (or actions, proceedings or settlements in
respect thereof) arising out of or based on: (i) any untrue statement (or
alleged untrue statement) of a material fact contained or incorporated by
reference in any prospectus, offering circular or other document (including any
related registration statement, notification or the like) incident to any such
registration, qualification or compliance, (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any violation
(or alleged violation) by the Company of the Securities Act, any state
securities laws or any rule or regulation thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any offering covered by such registration, qualification or compliance, and the
Company will reimburse each such Holder, each of its officers, directors,
partners, legal counsel and accountants and each person controlling such Holder,
each such underwriter and each person who controls any such underwriter, for any
legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, loss, damage, liability
or action; provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability, or action arises out of or
is based on any untrue statement or omission based upon written information
furnished to the Company by such Holder, any of such Holder’s officers,
directors, partners, legal counsel or accountants, any person controlling such
Holder, such underwriter or any person who controls any such underwriter, and
stated to be specifically for use therein; and provided, further that, the
indemnity agreement contained in this Section 2.6(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld).



(b)

To the extent permitted by law, each Holder will, if Registrable Securities held
by such Holder are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify and hold harmless the
Company, each of its directors, officers, partners, legal counsel and
accountants and each underwriter, if any, of the Company’s securities covered by
such a registration statement, each person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, each other
such Holder, and each of their officers, directors and partners, and each person
controlling each other such Holder, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on: (i) any
untrue statement (or alleged untrue statement) of a material fact contained or
incorporated by reference in any prospectus, offering circular or other document
(including any related registration statement, notification, or the like)
incident to any such registration, qualification or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and such Holders, directors, officers, partners,
legal counsel and accountants, persons, underwriters, or control persons for any
legal or any other expenses reasonably incurred in connection with investigating
or defending any





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 9




--------------------------------------------------------------------------------







such claim, loss, damage, liability or action, in each case to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein; provided, however, that the
obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided that in
no event shall any indemnity under this Section 2.6 exceed the gross proceeds
from the offering received by such Holder, except in the case of fraud or
willful misconduct by such Holder.



(c)

Each party entitled to indemnification under this Section 2.6 (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of such claim or any litigation
resulting therefrom; provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Section 2.6, to the extent such failure is not
prejudicial.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.



(d)

If the indemnification provided for in this Section 2.6 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage, or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations.  The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.  No person or entity will be
required under this Section 2.6(d) to contribute any amount in excess of the
gross proceeds from the offering received by such person or entity, except in
the case of fraud or willful misconduct by such person or entity. No person or
entity guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.



(e)

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 10




--------------------------------------------------------------------------------









2.7

Information by Holder

Each Holder of Registrable Securities shall furnish to the Company such
information regarding such Holder and the distribution proposed by such Holder
as the Company may reasonably request in writing and as shall be reasonably
required in connection with any registration, qualification, or compliance
referred to in this Section 2.



2.8

Restrictions on Transfer



(a)

The holder of each certificate representing Registrable Securities by acceptance
thereof agrees to comply in all respects with the provisions of this
Section 2.8.  Each Holder agrees not to make any sale, assignment, transfer,
pledge or other disposition of all or any portion of the Restricted Securities,
or any beneficial interest therein, unless and until (x) the transferee thereof
has agreed in writing for the benefit of the Company to take and hold such
Restricted Securities subject to, and to be bound by, the terms and conditions
set forth in this Agreement, including, without limitation, this Section 2.8 and
Section 2.10, except for transfers permitted under Section 2.8(b), and (y):



(i)

There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or



(ii)

Such Holder shall have given prior written notice to the Company of such
Holder’s intention to make such disposition and shall have furnished the Company
with a detailed description of the manner and circumstances of the proposed
disposition, and, if requested by the Company, such Holder shall have furnished
the Company, at its expense, with (i) an opinion of counsel, reasonably
satisfactory to the Company, to the effect that such disposition will not
require registration of such Restricted Securities under the Securities Act or
(ii) a “no action” letter from the Commission to the effect that the transfer of
such securities without registration will not result in a recommendation by the
staff of the Commission that action be taken with respect thereto, whereupon the
holder of such Restricted Securities shall be entitled to transfer such
Restricted Securities in accordance with the terms of the notice delivered by
the Holder to the Company.  It is agreed that the Company will not require
opinions of counsel for transactions made pursuant to Rule 144 except in unusual
circumstances.



(b)

Each certificate representing Registrable Securities shall (unless otherwise
permitted by the provisions of this Agreement) be stamped or otherwise imprinted
with a legend substantially similar to the following (in addition to any legend
required under applicable state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 11




--------------------------------------------------------------------------------







THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD IN THE EVENT OF A PUBLIC
OFFERING, AS SET FORTH IN AN INVESTORS’ RIGHTS AGREEMENT, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.

The Holders consent to the Company making a notation on its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer established in this Section 2.8.



(c)

The first legend referring to federal and state securities laws identified in
Section 2.8(c) hereof stamped on a certificate evidencing the Restricted
Securities and the stock transfer instructions and record notations with respect
to such Restricted Securities shall be removed and the Company shall issue a
certificate without such legend to the holder of such Restricted Securities if
(i) such securities are registered under the Securities Act, or (ii) such holder
provides the Company with an opinion of counsel reasonably acceptable to the
Company to the effect that a public sale or transfer of such securities may be
made without registration under the Securities Act, or (iii) such holder
provides the Company with reasonable assurances, which may, at the option of the
Company, include an opinion of counsel satisfactory to the Company, that such
securities can be sold pursuant to Section (k) of Rule 144 under the Securities
Act.



2.9

Rule 144 Reporting

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Restricted Securities to the
public without registration, the Company agrees to use its commercially
reasonable efforts to:



(a)

Make and keep public information regarding the Company available as those terms
are understood and defined in Rule 144 under the Securities Act, at all times
from and after ninety (90) days following the effective date of the first
registration under the Securities Act filed by the Company for an offering of
its securities to the general public;



(b)

File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at any
time after it has become subject to such reporting requirements; and



(c)

So long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time from and
after ninety (90) days following the effective date of the first registration
statement filed by the Company for an offering of its securities to the general
public), and of the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
so filed as a Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing a Holder to sell any such securities
without registration.



2.10

Market Stand-Off Agreement

Each Holder hereby agrees that such Holder shall not sell or otherwise transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 12




--------------------------------------------------------------------------------







economic effect as a sale, of any Common Stock (or other securities) of the
Company held by such Holder (other than those included in the registration)
during the one hundred eighty (180) day period following the effective date of a
registration statement of the Company filed under the Securities Act (or such
other period as may be requested by the Company or an underwriter to accommodate
regulatory restrictions on (i) the publication or other distribution of research
reports and (ii) analyst recommendations and opinions, including, but not
limited to, the restrictions contained in NASD Rule 2711(f)(4) or NYSE
Rule 472(f)(4), or any successor provisions or amendments thereto). The
obligations described in this Section 2.10 shall not apply to a registration
relating solely to employee benefit plans on Form S-l or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a transaction on Form S-4 or similar forms that may be promulgated in the
future.  The Company may impose stop-transfer instructions and may stamp each
such certificate with the second legend set forth in Section 2.8(c) hereof with
respect to the shares of Common Stock (or other securities) subject to the
foregoing restriction until the end of such one hundred eighty (180) day (or
other) period.  Each Holder agrees to execute a market standoff agreement with
said underwriters in customary form consistent with the provisions of this
Section 2.10.



2.11

Delay of Registration

No Holder shall have any right to take any action to restrain, enjoin, or
otherwise delay any registration as the result of any controversy that might
arise with respect to the interpretation or implementation of this Section 2.



2.12

Transfer or Assignment of Registration Rights

The rights to cause the Company to register securities granted to a Holder by
the Company under this Section 2 may be transferred or assigned by a Holder only
to a transferee or assignee of not less than 100,000 shares of Registrable
Securities (as presently constituted and subject to subsequent adjustments for
stock splits, stock dividends, reverse stock splits, and the like); provided
that (i) such transfer or assignment of Registrable Securities is effected in
accordance with the terms of Section 2.8 hereof and applicable securities laws,
(ii) the Company is given written notice prior to said transfer or assignment,
stating the name and address of the transferee or assignee and identifying the
securities with respect to which such registration rights are intended to be
transferred or assigned and (iii) the transferee or assignee of such rights
assumes in writing the obligations of such Holder under this Agreement,
including without limitation the obligations set forth in Section 2.10.



2.13

Limitations on Subsequent Registration Rights

From and after the date of this Agreement, the Company shall not, without the
prior written consent of a majority in interest of the Holders, enter into any
agreement with any holder or prospective holder of any securities of the Company
giving such holder or prospective holder any registration rights the terms of
which are senior to the registration rights granted to the Holders hereunder.



2.14

Termination of Registration Rights

The right of any Holder to request registration or inclusion in any registration
pursuant to Section 2.1, 2.2 or 2.3 shall terminate on the earlier of (i) such
date, on or after the closing of the Company’s first registered public offering
of Common Stock, on which all shares of Registrable Securities held or entitled
to be held upon conversion by such Holder may immediately be sold under Rule 144
during any ninety (90) day period, and (ii) three (3) years after the closing of
the Company’s Initial Public Offering.





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 13




--------------------------------------------------------------------------------







Section 3
Information and Other Covenants of the Company

The Company hereby covenants and agrees, as follows:



3.1

Basic Financial Information and Inspection Rights



(a)

Basic Financial Information.  Upon request by the Holder, the Company will
furnish the following reports to each Holder who owns at least 100,000 Shares
and/or Conversion Stock (as presently constituted and subject to subsequent
adjustments for stock splits, stock dividends, reverse stock splits, and the
like):



(i)

As soon as practicable after the end of each fiscal year of the Company, and in
any event within one hundred twenty (120) days after the end of each fiscal year
of the Company, a consolidated balance sheet of the Company and its
subsidiaries, if any, as at the end of such fiscal year, and consolidated
statements of income and cash flows of the Company and its subsidiaries, if any,
for such year, prepared in accordance with U.S. generally accepted accounting
principles consistently applied.



(ii)

As soon as practicable after the end of the first, second and third quarterly
accounting periods in each fiscal year of the Company, and in any event within
forty-five (45) days after the end of the first, second, and third quarterly
accounting periods in each fiscal year of the Company, an unaudited consolidated
balance sheet of the Company and its subsidiaries, if any, as of the end of each
such quarterly period, and unaudited consolidated statements of income and cash
flows of the Company and its subsidiaries, if any, for such period, prepared in
accordance with U.S. generally accepted accounting principles consistently
applied, subject to changes resulting from normal year-end audit adjustments.



3.2

Observer Rights. As long as Genesis owns in the aggregate not less than
1,500,000 shares of the Series B Preferred Stock it has purchased as of the date
hereof (or an equivalent amount of Common Stock issued upon conversion thereof),
the Company shall invite a representative of Genesis to attend all meetings of
its Board of Directors in a nonvoting observer capacity and, in this respect,
shall give such representative copies of all notices, minutes, consents, and
other materials that it provides to its directors at the same time and in the
same manner as provided to such directors. The representative shall hold in
confidence and trust and is to act in a fiduciary manner with respect to all
information provided pursuant this Section 3.3, and, the Company reserves the
right to withhold any information and to exclude such representatives from any
meeting or portion thereof if access to such information or attendance at such
meeting could adversely affect the attorney-client privilege between the Company
and its counsel or to protect information the Company reasonably deems in good
faith to be a trade secret or similar confidential information.



3.3

Confidentiality

.  Anything in this Agreement to the contrary notwithstanding, no Holder by
reason of this Agreement shall have access to any trade secrets or classified
information of the Company.  The Company shall not be required to comply with
any information rights of Section 3 in respect of any Holder whom the Company
reasonably determines to be a competitor or an officer, employee, director or
holder of more than ten percent (10%) of a competitor.  Each Holder acknowledges
that the information received by them pursuant to this Agreement may be
confidential and for its use only, and it will not use such confidential
information in violation of the Exchange Act or reproduce, disclose or
disseminate such information to any other person





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 14




--------------------------------------------------------------------------------







(other than its employees or agents having a need to know the contents of such
information, and its attorneys), except in connection with the exercise of
rights under this Agreement, unless the Company has made such information
available to the public generally.



3.4

Termination of Covenants

The covenants set forth in this Section 3 shall terminate and be of no further
force and effect after the closing of the Company’s Initial Public Offering.




Section 4
Right of First Refusal



4.1

Right of First Refusal. In the event the Company receives a bona fide offer: (i)
from a purchaser wishing to buy new equity securities from the Company in the
Company’s next round of financing (“New Securities”), or (ii) to borrow funds
from a lender (“New Debt”), Genesis shall have the right of first refusal to
purchase the New Securities or New Debt on the same terms as the bona fide offer
in accordance with the following provisions of this Section 4.1.

               (a) The Company shall deliver a notice, in accordance with the
provisions of Section 5.2 hereof, (the "Offer Notice") to Genesis stating (i)
the name of the purchaser or lender, (ii) the number of New Securities to be
sold or amount of New Debt to be issued, and (iii) the terms of the offer.

               (b) By written notification received by the Company, within
fourteen (14) calendar days after mailing of the Offer Notice, Genesis may elect
to purchase or obtain, at the price and on the terms specified in the Offer
Notice, all or a portion of such New Securities or New Debt on the same terms as
specified in the Offer Notice.

               (c) If all New Securities or New Debt referred to in the Offer
Notice are not elected to be purchased or obtained as provided in Section 4.1(b)
hereof, the Company may offer the remaining unsubscribed portion of such New
Securities or New Debt to any person or persons at a price not less than, and
upon terms no more favorable.

               (d) New Securities shall not include: (i) shares of Common Stock
issued or deemed issued to employees, directors, or consultants pursuant to any
Company equity incentive plan, or as otherwise approved by the Board of
Directors of the Company; (ii) shares of Common Stock issued in an IPO; (iii)
the issuance of securities pursuant to the conversion or exercise of convertible
or exercisable securities outstanding on the date hereof; (iv) securities issued
in connection with any stock split or stock dividend of the Company; (v) shares
of Common Stock issued or deemed issued in connection with a financing by bank,
equipment lessors or other lending institutions, provided any such financing is
approved by the Board of Directors of the Company; or (vi) shares of Common
Stock issued or deemed issued solely in consideration for the acquisition
(whether by merger or otherwise) by the Company of all or substantially all of
the stock or assets of any other person or entity, provided any such acquisition
is approved by the Board of Directors of the Company.

               (e) New Debt shall not include: (i) borrowing in the ordinary
course of business of less than $100,000; (ii) factoring agreements; (iii) trade
credit; or (iv) equipment leases.

               (f) The right of first refusal set forth in this Section 4.1 may
not be assigned or transferred.





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 15




--------------------------------------------------------------------------------









4.2

Termination. The provisions of this Section 4 shall terminate upon the earlier
of: (a) the consummation of an Initial Public Offering, (b) a Liquidation Event,
as such term is defined in the Company’s Articles, (c) on the first date on
which Genesis owns less than 1,500,000 shares of Series B Preferred Stock (or an
equivalent amount of Common Stock issued upon conversion thereof), or (d) upon
the closing of the Company’s next round of financing following the Series B
Preferred Stock offering.

Section 5
Miscellaneous



5.1

Amendment

Except as expressly provided herein, neither this Agreement nor any term hereof
may be amended, waived, discharged or terminated other than by a written
instrument referencing this Agreement and signed by the Company and the Holders
holding a majority of the Registrable Securities (excluding any of such shares
that have been sold to the public or pursuant to Rule 144); provided, however,
that Holders purchasing shares of Series B Preferred Stock in a Closing after
the Initial Closing (each as defined in the Purchase Agreement) may become
parties to this Agreement, by executing a counterpart of this Agreement without
any amendment of this Agreement pursuant to this paragraph or any consent or
approval of any other Holder.  Any such amendment, waiver, discharge or
termination effected in accordance with this paragraph shall be binding upon
each Holder and each future holder of all such securities of Holder.  Each
Holder acknowledges that by the operation of this paragraph, the holders of a
majority of the Registrable Securities (excluding any of such shares that have
been sold to the public or pursuant to Rule 144) will have the right and power
to diminish or eliminate all rights of such Holder under this Agreement.



5.2

Notices

All notices and other communications required or permitted hereunder shall be in
writing and shall be mailed by registered or certified mail, postage prepaid,
sent by facsimile or electronic mail or otherwise delivered by hand or by
messenger addressed:



(a)

if to an Investor, at the Investor’s address, facsimile number or electronic
mail address as shown in the Company’s records, as may be updated in accordance
with the provisions hereof;



(b)

if to any Holder, at such address, facsimile number or electronic mail address
as shown in the Company’s records, or, until any such holder so furnishes an
address, facsimile number or electronic mail address to the Company, then to and
at the address of the last holder of such shares for which the Company has
contact information in its records; or



(c)

if to the Company, one copy should be sent to 7721 E. Trent Ave., 2nd Floor,
Spokane Valley, Washington 99212, Attn: President or by electronic mail to
psmith@flybackenergy.com, or at such other address as the Company shall have
furnished to the Investors, with a copy to Carl Loeffler, 3809 Manila Avenue,
Oakland, California 94609 or by electronic mail to carl.loeffler@gmail.com.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid or, if sent by
facsimile, upon confirmation of





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 16




--------------------------------------------------------------------------------







facsimile transfer or, if sent by electronic mail, upon confirmation of delivery
when directed to the electronic mail address set forth on the Schedule of
Investors.



5.3

Governing Law

This Agreement shall be governed in all respects by the internal laws of the
State of Washington as applied to agreements entered into among Washington
residents to be performed entirely within Washington, without regard to
principles of conflicts of law.



5.4

Successors and Assigns

This Agreement, and any and all rights, duties and obligations hereunder, shall
not be assigned, transferred, delegated or sublicensed by any Investor without
the prior written consent of the Company.  Any attempt by an Investor without
such permission to assign, transfer, delegate or sublicense any rights, duties
or obligations that arise under this Agreement shall be void.  Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.



5.5

Entire Agreement

This Agreement and the exhibits hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.  No party hereto shall be liable or bound to any other party in any
manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein.



5.6

Delays or Omissions

Except as expressly provided herein, no delay or omission to exercise any right,
power or remedy accruing to any party to this Agreement upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy of such non-defaulting party, nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to any party to this Agreement,
shall be cumulative and not alternative.



5.7

Severability

If any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, portions of such
provision, or such provision in its entirety, to the extent necessary, shall be
severed from this Agreement, and such court will replace such illegal, void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the same economic, business and other
purposes of the illegal, void or unenforceable provision.  The balance of this
Agreement shall be enforceable in accordance with its terms.



5.8

Titles and Subtitles





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 17




--------------------------------------------------------------------------------







The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.  All
references in this Agreement to sections, paragraphs and exhibits shall, unless
otherwise provided, refer to sections and paragraphs hereof and exhibits
attached hereto.



5.9

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties that execute such counterparts, and all
of which together shall constitute one instrument.



5.10

Telecopy Execution and Delivery

A facsimile, telecopy or other reproduction of this Agreement may be executed by
one or more parties hereto and delivered by such party by facsimile, electronic
mail or any similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen.  Such execution and
delivery shall be considered valid, binding and effective for all purposes.  At
the request of any party hereto, all parties hereto agree to execute and deliver
an original of this Agreement as well as any facsimile, telecopy or other
reproduction hereof.



5.11

Jurisdiction; Venue

With respect to any disputes arising out of or related to this Agreement, the
parties consent to the exclusive jurisdiction of, and venue in, the state courts
in Spokane County in the State of Washington (or in the event of exclusive
federal jurisdiction, the courts of the Eastern District of Washington).



5.12

Further Assurances

Each party hereto agrees to execute and deliver, by the proper exercise of its
corporate, limited liability company, partnership or other powers, all such
other and additional instruments and documents and do all such other acts and
things as may be necessary to more fully effectuate this Agreement.



5.13

Termination Upon Change of Control

Notwithstanding anything to the contrary herein, this Agreement (excluding any
then-existing obligations) shall terminate upon (a) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions to which the Company is party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation but excluding any
sale of stock for capital raising purposes) other than a transaction or series
of transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction continue to retain (either by
such voting securities remaining outstanding or by such voting securities being
converted into voting securities of the surviving entity), as a result of shares
in the Company held by such holders prior to such transaction, at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Corporation or such surviving entity outstanding immediately after such
transaction or series of transactions; or (b) a sale, lease or other conveyance
of all substantially all of the assets of the Company.



5.14

Conflict

In the event of any conflict between the terms of this Agreement and the
Company’s Articles or its Bylaws, the terms of the Company’s Articles or its
Bylaws, as the case may be, will control.  





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 18




--------------------------------------------------------------------------------









5.15

Attorneys’ Fees

In the event that any suit or action is instituted to enforce any provision in
this Agreement, the prevailing party in such dispute shall be entitled to
recover from the losing party such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.



5.16

Aggregation of Stock

All securities held or acquired by affiliated entities (including affiliated
venture capital funds) or persons shall be aggregated together for purposes of
determining the availability of any rights under this Agreement.

(Remainder of Page Intentionally Left Blank)





FEI Amended and Restated Investor Rights Agreement v11-12-10

 Page 19




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Investors’ Rights
Agreement effective as of the day and year first above written.




“COMPANY”

FLYBACK ENERGY, INC.

a Washington corporation




By:  

 Phillip Smith, President




“SERIES B INVESTOR”




GENESIS FINANCIAL, INC.

a Washington corporation




By:  

John R. Coghlan, Co-President & CFO







 “SERIES A INVESTOR”







Name of Investor







Signature







Name of Spouse if Investing Jointly







Signature of Spouse








(Signature Page to Investors’ Rights Agreement)




FEI Series A Investor Rights Agreement v10-18-10

Signature Page




--------------------------------------------------------------------------------


















